United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-10
Issued: February 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2006 appellant filed a timely appeal from an April 13, 2006 merit decision
of the Office of Workers’ Compensation Programs’ denying her claim for bilateral carpal tunnel
syndrome. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant’s bilateral carpal tunnel syndrome is causally related to
factors of her federal employment.
FACTUAL HISTORY
On June 2, 2004 appellant, then a 51-year-old window clerk, filed an occupational
disease claim alleging that she developed bilateral carpal tunnel syndrome due to the repetitive
motion tasks required in her federal job, including using a keyboard and counting stamp stock.

On June 21, 2004 the Office asked appellant to provide additional evidence, including a
comprehensive medical report explaining how her bilateral carpal tunnel syndrome was causally
related to factors of her employment. In a July 29, 2004 response, appellant noted that a medical
report would soon be submitted.
By decision dated August 30, 2004, the Office denied appellant’s claim on the grounds
that the evidence did not establish that her bilateral carpal tunnel syndrome was causally related
to her employment. It accepted the work activities claimed but noted that no medical evidence
had been submitted.
Appellant requested a hearing that was held on May 23, 2005.
On May 18 and November 1, 2004 Dr. Thomas J. O’Dowd, an attending orthopedic
surgeon, provided findings on physical examination, which included positive Phalen’s and
Tinel’s signs and decreased sensation in the medial nerve distribution of both hands. He
indicated that her symptoms were consistent with bilateral carpal tunnel syndrome. Dr. O’Dowd
indicated that appellant had postural-related pain with activities such as holding a newspaper or
driving. He did not opine as to the cause of her condition.
On March 24 and April 21, 2003, Dr. Murray Klein, an attending physiatrist, provided
findings on physical examination and diagnosed bilateral carpal tunnel syndrome as
demonstrated in an electromyogram and nerve conduction study. Appellant had a “pins and
needles” sensation when driving or working on needlepoint crafts. Dr. Klein indicated that
appellant’s job included selling postage stamps to patrons. He noted that she had less
discomfort, pain and numbness after wearing splints on her hands.
By decision dated August 12, 2005, the Office hearing representative affirmed the
August 30, 2004 denial of appellant’s claim. He noted that this medical evidence did not address
the issue of causal relation.
Appellant requested reconsideration and submitted additional evidence. In an August 25,
2005 report to appellant’s attorney, Dr. Klein stated that he examined appellant on only two
occasions in 2003. Her carpal tunnel syndrome improved after she wore wrist splints. Dr. Klein
stated:
“I have not seen [appellant] in the past two years. Therefore, I do not know what
her present condition is nor do I know if it has increased or deteriorated.
However, her work as a postal service worker as a clerk includes typing and
lifting from the job description that you supposedly forwarded with your letter;
apparently was not in the letter, therefore, I do not know exactly what her job
entailed. This could actually worsen if this job requires lifting or typing.”
By decision dated April 13, 2006, the Office denied modification of the August 12, 2005
decision.

2

LEGAL PRECEDENT
To establish a causal relationship between a claimant’s medical conditions and her
employment, she must submit rationalized medical opinion evidence based on a complete factual
and medical background supporting such a causal relationship.1 Rationalized medical opinion
evidence is medical evidence which includes a physician’s opinion on the issue of whether there
is a causal relationship between the claimant’s condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.2 Neither the fact that a disease or
condition manifests itself during a period of employment nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.3
ANALYSIS
In May and December 2004, Dr. O’Dowd indicated that appellant’s symptoms were
consistent with bilateral carpal tunnel syndrome. He noted that she had postural-related pain
with activities such as holding a newspaper or driving. However, Dr. O’Dowd did not address
the cause of appellant’s condition. Therefore, his reports are not sufficient to establish that
appellant’s bilateral carpal tunnel syndrome was causally related to factors of her federal
employment.
In two 2005 reports, Dr. Klein diagnosed bilateral carpal tunnel syndrome. He indicated
that he examined appellant only twice in 2003 and had not seen her in two years. Dr. Klein
noted that appellant’s attorney indicated in a letter that he was enclosing a job description for
review which indicated that appellant’s duties included lifting and typing.4 However, a copy of
appellant’s job description did not accompany the letter Dr. Klein received. Because he did not
have a copy of appellant’s job description, Dr. Klein stated that he did not know exactly what her
job entailed. Because Dr. Klein did not have a complete and accurate factual background upon
which to base an opinion on causal relationship, his reports are insufficient to establish that
appellant’s bilateral carpal tunnel syndrome was causally related to factors of her employment.
Further, medical reports not containing adequate rationale on causal relationship are of
diminished probative value and are generally insufficient to meet an employee’s burden of
proof.5 Lacking a complete and accurate factual background and sufficient medical rationale
addressing the issue of causal relationship, Dr. Klein’s reports are not sufficient to establish that
appellant’s bilateral carpal tunnel syndrome was caused or aggravated by her employment.
1

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

2

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

3

Michael S. Mina, supra note 1.

4

The Board notes that appellant did not mention any lifting duties in her claim form.

5

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

3

CONCLUSION
The Board finds that appellant failed to establish that her bilateral carpal tunnel syndrome
was causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 13, 2006 is affirmed.
Issued: February 12, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

